DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 9-13) in the reply filed on 11/03/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
The present application, 16/169,725 filed 10/24/18, is a Continuation-In-Part of application 15/483,363, filed 4/10/17.
See MPEP 2152.01 regarding the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.  Also see 706.02(VI)(B).
	Independent claim 9 and dependent claims 10-13 include subject matter that is not fully supported by the parent application (e.g., water feeding system in claim 9 lines 6-9, ducts connecting said vessel to molten metal collection trays in claim 9 line 13, a gear train connected to a brushless motor in claim 9 line 16, water feeding system in claim 10 lines 3-10).  Thus, claims 9-13 do not benefit 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presezzi (US 2017/0297093) in view of Hazelett (US 2,058,448), Viannay et al (US 4,720,310), Chielens et al (US 4,483,387), Kittilsen et al (US 5,915,455), and Poloni et al (US 2008/0190971).
Regarding claim 9, Presezzi et al teaches an apparatus (apparatus 1) in a continuous casting line (fig 2), comprising:
a vessel (vessel 9);

a spraying system (spraying system 5) configured to water-cool said casting rollers (paragraph [0036]);
a gate at said outlet (fig 1, paragraph [0039]), providing a movable or adjustable barrier between the vessel and the tip (fig 1, paragraph [0039], gate providing a barrier between the vessel and mouth of the tip);
a laser device (laser device 12) which measures the level of the metal within said vessel (paragraph [0039]);
a level control device (level control device 7), which adjusts the introduction of liquid metal into said vessel (paragraph [0039]);
a gate actuator (gate actuator 13) operatively connected to said gate to control said gate (paragraph [0039]), said gate actuator being operated by a motor (paragraph [0042], motorized system) with feedback position control (paragraph [0030], electronic management unit receives data and controls the gate actuator);
a transducer (thermocouple 14) for sensing temperature of metal inside said vessel (paragraph [0040]); and
an electronic management unit (PLC management unit, paragraph [0040]) operatively connected to said transducer and said laser device (paragraph [0030], receiving data from temperature transducer and laser device) and configured to carry out an automatic startup process (paragraph [0041], automatic control) including (a) holding said gate in a closed position during a startup phase (paragraph [0042], initially blocked by refractory barrier), (b) once a predetermined start temperature of liquid metal in said vessel has been attained, as measured by said transducer, sending a command to 
Presezzi et al is quiet to a water feeding system feeding water to said spraying system, said water feeding system comprising at least one water intake having a temperature control thermocouple, a flow control valve, and a pressure control valve, at least one water outlet having a pressure control valve, and a temperature control thermocouple.
Hazelett teaches an apparatus for forming metal from a molten state directly into a solid continuous strip between a first roll and a second roll (p.3 col 1 lines 11-35, fig 6).  Hazelett teaches arcuate pipes 103 apertured to spray cooling water against the surfaces of the rolls, and fed from headers 104 to which the cooling water is supplied by supply pipes 105 (p.5 col 1 lines 28-41, corresponding to the claimed water intake).  The cooling water is collected within a housing 107 and discharged through waste ducts 108 (p.5 col 1 lines 28-41, corresponding to the claimed water outlet).  Supply of cooling water may be controlled manually by a valve 111 (preferred to use as a shut-off valve, p.5 col 1 lines 58-71, corresponding to the claimed flow control valve), but preferred to use control valves 112 (p.5 col 1 line 58 - col 2 line 5, corresponding to the claimed pressure control valve) in the branch supply ducts actuated automatically in response to the temperature of the rolls.
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination of Presezzi et al and Hazelett is quiet to the water outlet including a pressure control valve.
Viannay et al teaches a cooling system where cooling water from a cooling tank 2, is supplied to the cooling machine 1 (fig 1).  Discharge pipes 25a, 25b are connected, via valves 26a and 26b, to feed the recovered water back into the cooling tank 2 (fig 1).
It would have been obvious to one of ordinary skill in the art to include the teachings of Viannay et al, such as a cooling tank and valves on the discharge line for feeding water into the cooling tank, so as to recover the sprayed cooling water in the combination of Presezzi et al and Hazelett and reuse in the cooling system.
The combination of Presezzi et al, Hazelett, and Viannay is quiet to the intake including a temperature control thermocouple and the outlet including a temperature control thermocouple.
Chielens teaches improving the method of controlling cooling of a continuous cast product so as to be applicable at the start of the casting operation (col 1 lines 38-42).  Chielens includes heat measuring probes (26) to measure the temperature of the water used to cool the mold at the inlet and the outlet of the mold cooling system, and to feed the corresponding input signals to the computer (col 3 lines 1-5).

Presezzi et al is quiet to ducts connecting said vessel to molten metal collection trays.
Kittilsen et al teaches a horizontal continuous casting apparatus where the tundish (3) includes a drain hole (8) and a drainage vessel (9) positioned beneath the drain hole (fig 1), so that metal flows into the draining vessel when the casting operation is stopped (col 5 lines 4-18).
It would have been obvious to one of ordinary skill in the art to include a drain hole (duct) and drainage vessel (collection tray), as disclosed in Kittilsen et al, so as to drain molten metal from the vessel when the casting operation is stopped.  Although Kittilsen et al is quiet to a plurality of ducts and trays, note that it would have been obvious to include multiple drain holes and drainage vessels when accommodating a large amount of molten metal in the tundish.  Note that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).
Presezzi et al discloses a motorized gate actuator (paragraph [0042]), but is quiet to said gate actuator operated by a gear train connected to a brushless motor.
	Poloni et al teaches of a stopper-rod which regulates the outflow of liquid steel through a ladle or a tundish (paragraph [0001]).  Poloni et al recognizes that the prior art electromechanical devices can regulate movement by means of an electric motor and a system comprising a worm and rack, but has low response times, complex parts, high number of components that produce play, and imprecise control of regulation and the need to perform maintenance (paragraph [0003]).  Poloni et al recognizes that prior art hydraulic or hydrodynamic devices have better response than electromechanical devices, but require control units and valves which require space and increase in costs, as well as high number of moving parts subject to wear, and requires frequent maintenance (paragraph [0005]).  Poloni et al 
	It would have been obvious to one of ordinary skill in the art to substitute the control device of Poloni et al (which includes a brushless motor) for the gear actuator of Presezzi et al, as Poloni et al’s control device allows high operating speed with reduced overall dimensions (paragraph [0008]), eliminates play in all components involved in movement thus allowing greater precision and more precise flow regulation (paragraph [0009]), and that the device does not require maintenance, having a minimum number of moving parts allowing for low response times and precise movements (paragraph [0010]).

Regarding claim 10, see rejection of claim 9 above.  Claim 10 further requires said casting housing comprises two casting rollers, which is disclosed in Presezzi et al (fig 1, rollers 3 and 4).  Claim 10 additionally requires that each of the rollers such as the upper and the lower roller, include the water intake, water outlet, valves, and thermocouples which were discussed above.  Note that Hazelett discloses that the water control is employed in connection with both rolls, and is a duplicate in all respects of the control disclosed above with respect to one of the rolls (p.5 col 2 lines 45-55).

Regarding claim 11, the combination teaches wherein said electronic management unit comprises a programmable logic controller (PLC) (Presezzi, paragraph [0040], PLC, see claim 2 of Presezzi).

Regarding claim 12, the combination teaches wherein said transducer comprises a thermocouple (Presezzi, paragraph [0040], thermocouple, see claim 3 of Presezzi).

Regarding claim 13, the combination teaches wherein said gate comprises a refractory barrier (Presezzi, paragraph [0042], refractory barrier, see claim 4 of Presezzi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner




/KEVIN E YOON/Primary Examiner, Art Unit 1735